DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1 and 54-72 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 54-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benjamin et al., (US2011/0105623) (priority filing on October 30, 2009), in view of Taylor et al., (US2007/0180544), and in view of Aman et al., “Cognitive Effects of Risperidone in Children with Autism and Irritable Behavior,” Journal of Child and Adolescent Psychopharmacology, Vol 18, Number 3, 2008.
Benjamin teaches that the use of MSM unexpected reduces the unpleasant odor normally associated with DMSO and the combination produced formulations with no perceptible odor after use. See par. 156.  Further, the combination reduced adverse effects such as irritation after administration. See par.’s 157-159.  Gastrointestinal side effects were reduced and skin irritation was reduced depending on whether administration was oral or topical. See par. 159.  Dosage will depend on mode of administration which could range from 6 
Taylor teaches treating autism spectrum disorder by contacting a subject with a compound that inhibits intracellular retention of a neuroligin, wherein that sulfur-containing antioxidant is DMSO. See prior art claims 25 and 28-30; and par. 16.  Administration can be orally or epidermally/locally.  See par. 59.  Compositions can be in the form of a solid or liquid, tablet, powder, emulsion, and more. See par. 64.  Each form can be for sustained or continuous release, as well as rapid infusion, e.g. See par. 65.
Aman teaches risperidone improved performance on a verbal learning task and a cancelation task as well as a spatial memory task with no detrimental effect on cognitive performance. See abstract.  Aman explains in the background: when changes did occur with risperidone, those changes were positive and favored risperidone treatment. See p228, 6th full par.  Aman studied participants as young as 5 years old.  Overall, the results are reassuring to clinicians prescribing risperidone for school children with autistic disorder. See p234, Clinical Implications.  Dosages were ranged from 0.25 mg up to 3.5 mg/day. See p229, Procedures.
The claims ranges taught are optimizable through nothing more than routine experimentation.  The amount of MSM would be used to reduce the odor associated with DMSO, as well as to mitigate side effects.  Further, DMSO is taught by Taylor to treat autism spectrum disorder and Aman explains that risperidone is also known to be used and has been studied for use in treating autistic disorder, specifically in children.  As such, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to M.P.E.P. § 2144.05.  There is a reasonable and predictable expectation of success that DMSO and risperidone would treat autism and that combining MSM with DMSO would have the benefits described by Benjamin in reducing odor and adverse events associated therewith.  When the claimed agents are administered to a subject with autism, they reduction of symptoms of autism would result, absent evidence to the contrary.
Further, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, whether the claimed ranges overlap those taught by the prior art or if they are merely optimized does not appear to presently distinguish administration of the same agents to the same subject population.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                                                                                                          
/JARED BARSKY/Primary Examiner, Art Unit 1628